DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2020 has been entered.

Status of Application
Receipt of the amendments to the specification and claims, filed 11/17/2020 with the response after final action, is acknowledged.  Amendments to the specification have been entered.  
Applicant has previously elected without traverse the invention of Group I, Claims 1-11, drawn to a method of treating an inflammatory condition associated with vagal nerve efferent pathway.  
Claims 1, 6-7 and 9-24 are pending in this action.  Claims 2-5 and 8 have been cancelled previously.  Claims 12-24 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1, 9 and 10 have been amended.  Claims 1, 6-7 and 9-11 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.  
the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
This application claims benefit of provisional U.S. Application No. 62/613,949, filed January 5, 2018. 

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
No information disclosure statement is associated with this submission.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kasch et al., US 2008/0317729 (hereinafter referred to as Kasch);  and Gorelick et al., US 9,238,075 (hereinafter referred to as Gorelick), and further in view of Young, International Journal of Complementary & Alternative Medicine, 2016, 4(3):1-4;  Loniewski et al., Bicarbonate therapy for prevention of chronic kidney disease progression. Kidney International (2014) 85:529–535; and Hunt et al., US 2007/0134166 (hereinafter referred to as Hunt). 

    PNG
    media_image1.png
    86
    190
    media_image1.png
    Greyscale
Kasch teaches the use of ammonium salts, e.g., ammonium bicarbonate and/or derivatives thereof, for treating pain, inflammation, autoimmune diseases due to a reduced host defense (Claims 1-9; Title; Para. 0018-0023).  Kasch teaches that the compositions/pharmaco-medical products comprising said actives can be used in form of solutions or suspensions suitable for oral administration (Claim 10; Para. 0024-0026).  

    PNG
    media_image2.png
    101
    188
    media_image2.png
    Greyscale
Gorelick teaches the use of a mixture of sodium bicarbonates and ammonium hydroxide as a solution for adjustment of the pH of the gastrointestinal tract and/or for cleansing the gastrointestinal tract of a patient (Claims 1-2, 23-28; Col. 1, Lns. orally (Col. 11, Lns. 23-28).
Young teaches that alkaline minerals such as sodium bicarbonate slow the bone resorption rate and calcium excretion, decreases pain and provide increased movements; and can be used for treatment inflammatory conditions such as rheumatoid arthritis patients (Pages 2-3 and references recited therein), identified in the instant specification as inflammatory condition associated with vagal nerve efferent pathway.
Loniewski teaches the use of sodium bicarbonate for treatment of chronic kidney disease (Title; Abstract) in amounts to prevent metabolic alkalosis (Page 531) as well as effective dosages to treat said conditions (Page 533).  

    PNG
    media_image1.png
    86
    190
    media_image1.png
    Greyscale
Hunt teaches the use of ammonia (NH3) and conjugated acids of NH3, e.g., ammonium bicarbonate for treatment airway inflammation (Claims 42, 46, 47, 57; Para. 0018) that can be used in form of solution (Para. 0013), and also teaches effective doses to treat said conditions (Para. 0014). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ammonium in combination with sodium bicarbonate to inhibit inflammation, because cited prior art teaches that said compounds and combination thereof can be used for treating inflammatory conditions, pain treatment, autoimmune diseases, adjustment of the pH of the gastrointestinal tract.   
Regarding the claimed functional properties of the claimed compositions (claims 1 and 9-10), it is noted that the cited prior art teaches the compositions that include “ammonia” and “sodium bicarbonate” and used for treating an inflammation.  Given that the prior art teaches the identical chemical structure, the properties applicant discloses 
With regards to the concentrations as instantly claimed (claim 7), it is noted that differences in experimental parameters such as concentration of compounds in a solution/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The prior art vividly teaches formulations comprising the same components and teaches the doses that can be used for effective treatment.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art. 

Response to Arguments
No applicant arguments/remarks have been filed with the request for continued examination.  Applicant's arguments, filed 11/17/2020, have been fully considered, but they were not found to be persuasive for the reasons set forth above.  In response to applicant's argument that cited prior art does not teach the treatment of inflammation, it has been noted that cited prior art teaches the use of ammonium bicarbonate, ammonia, conjugated acids of ammonia (Kasch, Hunt) and sodium bicarbonate (Young) for treatment inflammation conditions.  Further, the cited prior art teaches the use of sodium bicarbonate and/or ammonium hydroxide for adjustment of pH of gastrointestinal tract and their use in medical compositions (Gorelick, Loniewski).  Therefore, it would have been obvious to one of ordinary skill in the art to use/try ammonium in combination with sodium bicarbonate to said compounds and combination thereof can be used for treating inflammatory conditions, pain treatment, autoimmune diseases, adjustment of the pH of the gastrointestinal tract.  Applicant was advised to clarify the structure of the compositions as used in the claimed method and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art disclosed by the references cited.

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615